Hooker, O. J.
Complainant and defendant own adjoining premises. This controversy arises over a small stream which complainant claims was wrongfully diverted from her premises. Defendant makes a similar complaint against the complainant, each asking that the other be restrained.
The questions in this case are:. Did the stream originally flow upon complainant’s land? If not, then has she obtained a right by adverse possession? Both are questions of fact, and both appear to have been carefully *442considered by tbe trial court. The judge saw the witnesses, and inspected the premises, and reached the conclusion that complainant failed to establish her claim. In an opinion, upon which the decree was based, he explicitly states that the stream did not originally at any point enter upon or touch the complainant's land, and that she, therefore, had no rights in the water. A careful review of the case leads us to the same conclusion. The proof upon the subject of adverse possession seems equally clear.
As only questions of fact are involved,' it is unnecessary to discuss the case further.
The decree of the circuit court, dismissing the bill, will be affirmed, with costs.
The other Justices concurred.